department of the treasury internal_revenue_service washington d c uil ze gt date jun contact person id number telephone number employer_identification_number d a t w d n u o n o o s this is in response to a letter from your authorized representative requesting a ruling on your behalf that you meet the requirements of revproc_95_48 1995_2_cb_418 to qualify as an affiliate of a governmental_unit and therefore not be required to file form_990 return of organization exempt from federal_income_tax a was created by a state statute and is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a operates b a hospital which is exempt from a was created under a state statute which authorizes the creation of public trusts for the use and benefit of municipalities in c for public purposes and functions you have stated that a must assume full responsibility for providing medical and hospital care to residents of the municipality which is its primary mission its primary source of revenue is from providing services to patients d is responsible for appointing the board_of trustees of a which is responsible for managing controlling and administering b you have requested the following ruling a satisfies the requirements of being an affiliate of a governmental_unit of revproc_95_48 1995_2_cb_418 and therefore is not required to file form_990 sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes the promotion of health is a charitable purpose within the meaning of sec_501 sec_6033 of the code generally requires the filing of annual information returns by exempt_organizations sec_6033 of the code provides certain mandatory exceptions to filing annual information returns sec_6033a b of the code provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the tax laws revproc_95_48 provides an exception from filing for governmental units or affiliates of governmental units that are exempt from federal_income_tax under sec_501 section dollar_figure of revproc_95_48 provides that an organization will be treated as an affiliate of a governmental_unit if it is described in sec_501 and either a it has a ruling from the service that its exempt_purpose income is excluded under sec_115 it is entitled to receive deductible contributions under sec_170 because the contributions are the for_the_use_of a governmental_unit or it is a wholly owned instrumentality of a state or political_subdivision for employment_tax purposes or b it meets a facts_and_circumstances_test sec_4 b of revproc_95_48 provides the following criteria to be used to determine whether an organization meets the facts_and_circumstances_test as an affiliate of a governmental_unit the organization is either operated supervised or controlled within the meaning of sec_1_509_a_-4 of the regulations by governmental units or by an organization’s governing body that is elected by the public at large the organization possesses two or more affiliation factors listed under section dollar_figure of the revenue_procedure and the organization's filing of form_990 is not otherwise necessary to the efficient administration of the internal revenue laws section dollar_figure of revproc_95_48 describes among the affiliation factors the following a the organization was created by one or more governmental units organizations that are affiliates of governmental units or public officials acting in their official capacity b the organization is subject_to financial audit by the governmental_unit to which it reports or the governmental_unit or affiliate of a governmental_unit exercises control_over or oversees some or all of the organization’s expenditures sec_1_509_a_-4 of the income_tax regulations provides in part that the terms operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship described under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations you have stated that a does not have a letter that meets the criteria of sec_4 a of the revenue_procedure and therefore it must meet the facts_and_circumstances_test of sec_4 b a is organized and operated primarily for charitable purposes to establish operate furnish and regulate health care facilities for the treatment of those persons needing surgical or medical_care and has been issued a determination_letter that it is exempt from federal_income_tax under sec_501 of the code a is operated supervised or controlled by a governmental_unit within the meaning of sec_1 a - g i of the regulations since a’s board_of trustees are appointed by d which must also approve the issuance of any obligations creating a lien or encumbrance on the real_property owned by a audited for each fiscal_year which is presented to various governmental entities and c has control_over the termination of a and upon the disposition of its assets in addition a was created by a statute of c must be accordingly based on all the facts and circumstances described above we rule a satisfies the requirements of being an affiliate of a governmental_unit of revproc_95_48 and therefore is not required to file form_990 this ruling is based on the understanding that there will be no material changes in the facts upon which they it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records sincerely michael seto manager exempt_organizations technical group
